Case 2:21-cv-11871-KM-MF Document 15 Filed 07/30/21 Page 1 of 3 PageID: 107




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 LESROY E. BROWNE, on behalf of himself
 and those similarly situated,

                               Plaintiffs,         Civil Action No. 21-cv-11871
               v.

 NATIONAL COLLEGIATE STUDENT LOAN
 TRUST; and JOHN DOES 1 to 15,

                               Defendants.


               DECLARATION OF R. JAMES DEROSE, III IN SUPPORT OF
                            MOTION TO DISMISS

       1.      I am a partner with the law firm of Locke Lord LLP, attorneys for National

Collegiate Student Loan Trust 2003-1, National Collegiate Student Loan Trust 2004-1, National

Collegiate Student Loan Trust 2004-2, National Collegiate Student Loan Trust 2005-1, National

Collegiate Student Loan Trust 2005-2, National Collegiate Student Loan Trust 2005-3, National

Collegiate Student Loan Trust 2006-1, National Collegiate Student Loan Trust 2006-2, National

Collegiate Student Loan Trust 2006-3, National Collegiate Student Loan Trust 2006-4, National

Collegiate Student Loan Trust 2007-1, National Collegiate Student Loan Trust 2007-2, National

Collegiate Student Loan Trust 2007-3, National Collegiate Student Loan Trust 2007-4, National

Collegiate Student Loan Trust 2009-1, and National Collegiate Master Student Loan Trust I

(collectively, the “Trusts”). I submit this Declaration in support of the Trusts’ motion to dismiss

Plaintiff Lesroy E. Browne’s (“Browne”) Complaint pursuant to Fed. R. Civ. P. 12(b)(6).

       2.     Attached hereto as Exhibit 1 is a true and correct copy of the “Loan Request/Credit

Agreement – Signature Page” executed by Browne on January 29, 2007. This document has been

redacted to protect personally identifiable information.
Case 2:21-cv-11871-KM-MF Document 15 Filed 07/30/21 Page 2 of 3 PageID: 108




       3.        On July 30, 2021, I performed a search of Delaware’s Department of State: Division

of Corporations website for an entity named “National Collegiate Student Loan Trust.”

       4.        I went to: https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.aspx and

entered “National Collegiate Student Loan Trust” in the field marked “Entity Name.” I also

performed this search by entering National Collegiate Student Loan Trust (without quotation

marks) in the field marked “Entity Name.”

       5.        Both searches returned only the following results:

       File Number           Entity Name
       3735138               THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2003-1
       3802756               THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2004-1
       3863461               THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2004-2
       3919068               THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2005-1
       3971926               THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2005-2
       4025333               THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2005-3
       4107080               THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-1
       4163572               THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-2
       4211802               THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-3
       4245561               THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-4
       4296849               THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-1
       4352993               THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-2
       4417747               THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-3
       4421063               THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-4
       4753726               THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2009-1

       6.        The fifteen Trusts listed above are the only entities that were returned by the above-

described searches.

       7.        Accordingly, per the Delaware Department of State: Division of Corporations

website, there is no indication that a Delaware entity named “National Collegiate Student Loan

Trust” exists.

       Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing is true

and correct.




                                                    2
Case 2:21-cv-11871-KM-MF Document 15 Filed 07/30/21 Page 3 of 3 PageID: 109




Dated: July 30, 2021

                                         /s/ R. James DeRose, III
                                         R. James DeRose, III




                                     3
